          Case 8:20-cv-00048-JVS-JDE Document 30-1 Filed 04/02/20 Page 1 of 2 Page ID #:2552


            1
            2
            3
            4
            5
            6
            7
            8
            9
                               UNITED STATES DISTRICT COURT
          10     FOR THE CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
          11     MASIMO CORPORATION,                       CASE NO. 8:20-cv-00048-JVS (JDEx)
                 CERCACOR LABORATORIES, INC.,
          12                                               [PROPOSED] ORDER EXTENDING
                                  Plaintiffs,              TIME TO RESPOND TO FIRST
          13                                               AMENDED COMPLAINT AND
                      v.                                   SETTING BRIEFING SCHEDULE
          14                                               FOR MOTION TO DISMISS
                 APPLE INC.,
          15
                                  Defendant.            First Amended
          16                                            Complaint served: March 25, 2020
                                                        Current
          17                                            response date:     April 8, 2020
                                                        New response date: April 20, 2020
          18
          19                                               Hon. James V. Selna
          20
          21
          22
          23
          24
          25
          26
          27
          28
                                                       1
Gibson, Dunn &      [PROPOSED] ORDER EXTENDING TIME TO RESPOND TO FIRST AMENDED COMPLAINT AND
Crutcher LLP
                                 SETTING BRIEFING SCHEDULE FOR MOTION TO DISMISS
                                         Case No. 8:20-CV-00048-JVS (JDEX)
          Case 8:20-cv-00048-JVS-JDE Document 30-1 Filed 04/02/20 Page 2 of 2 Page ID #:2553


            1           This matter is before the Court pursuant to the parties’ stipulation to extend the
            2    time to respond to the First Amended Complaint and setting a briefing schedule for
            3    Defendant’s anticipated Motion to Dismiss the First Amended Complaint. Based on the
            4    stipulation of the parties and good cause appearing due to the public health emergency
            5    throughout the country in response to the spread of COVID-19, IT IS HEREBY
            6    ORDERED that:
            7           1.      Defendant’s response to the First Amended Complaint will be due on April
            8    20, 2020.
            9           2.      In the event Defendant files a Motion to Dismiss the First Amended
          10     Complaint, Plaintiffs’ Opposition to such Motion will be due on May 14, 2020.
          11            3.      In the event Defendant files a Motion to Dismiss the First Amended
          12     Complaint, Defendant’s Reply in support of such Motion will be due on May 21, 2020.
          13            4.      In the event Defendant files a partial Motion to Dismiss the First Amended
          14     Complaint, Defendant’s time to answer the remainder of the First Amended Complaint
          15     will be tolled until such time as the Court resolves the partial Motion to Dismiss,
          16     pursuant to the deadline set by the Federal Rules, the Court, or otherwise agreed to by
          17     the parties.
          18
          19            IT IS SO ORDERED.
          20
          21      Dated:
                                                                  The Honorable James V. Selna
          22                                                      United States District Judge
          23
          24
          25
          26
          27
          28
                                                              2
Gibson, Dunn &       [PROPOSED] ORDER EXTENDING TIME TO RESPOND TO FIRST AMENDED COMPLAINT AND
Crutcher LLP
                                  SETTING BRIEFING SCHEDULE FOR MOTION TO DISMISS
                                          Case No. 8:20-CV-00048-JVS (JDEX)
